Citation Nr: 0603998	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  05-28 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under the terms and conditions of Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to July 
1971.

The instant appeal arose from a May 2004 determination of the 
Vocational Rehabilitation and Employment (VR&E) Division of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee, which denied a claim for additional 
vocational rehabilitation training under the terms and 
conditions of Chapter 31, Title 38, United States Code.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal, filed August 10, 2005, the 
appellant requested a "Travel Board hearing", a hearing at 
a local VA office before the Board of Veterans' Appeals 
(Board).  Given his timely request, the Board finds the 
hearing must be scheduled.  See generally 38 U.S.C.A. § 7107 
(West 2002).  Since such hearings are scheduled by the RO, 
the Board must remand the case to the RO for that purpose, to 
ensure full compliance with due process requirements.  See 
38 C.F.R. §§ 20.704, 20.1304 (2004).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:


The veteran should be scheduled for a 
Travel Board hearing at the earliest 
opportunity and notified of the hearing 
date.


Thereafter, whether the travel board hearing is held or, 
alternatively, the veteran withdraws his request for a 
hearing, the case should be returned to the Board for further 
appellate consideration in accordance with the usual 
procedures.  By this action, the Board intimates no opinion 
as to the ultimate outcome in this case.  No action is 
required of the veteran until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

